Citation Nr: 0913871	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  08-26 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to June 1946.  
He died in November 2006.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in November 2006.

2. At the time of the Veteran's death, he was service 
connected for moderate wound of muscle group III, left 
shoulder, evaluated as 20 percent disabling; peptic ulcer 
disease, evaluated as 10 percent disabling; and chronic 
traumatic arthritis of the left third toe, evaluated as 10 
percent disabling.

3. The evidence shows that the immediate cause of death was 
myocardial infarction, with an underlying cause of congestive 
heart failure.

4. There is no competent medical evidence of the cause of 
death until more than thirty years after separation from 
service.

5.  There is no competent evidence that the veteran had post-
traumatic stress disorder (PTSD).  

6. There is no evidence that the Veteran was a prisoner of 
war (POW) during service, and no presumption pertinent to 
POW's is applicable.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1103, 1110, 1112, 1116, 1113, 1131, 1137, 
1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection is warranted 
for the cause of the Veteran's death.  She argues that his 
fatal heart disease was a byproduct of PTSD which she 
contends was secondary to claimed time as a prisoner of war 
(POW) during service.   

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 
38 U.S.C.A. §§ 1110, 1131.

To establish service connection for the cause of the 
Veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Under 38 C.F.R. § 3.309(c), certain diseases may be presumed 
to be service connected should they manifest in a Veteran at 
any time after service, if the Veteran was a POW.  The list 
includes atherosclerotic heart disease or hypertensive 
vascular disease (including hypertensive heart disease) and 
their complications (including myocardial infarction, 
congestive heart failure, and arrhythmia). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, the Veteran died in November 2006, and the 
death certificate shows that the immediate cause of death was 
myocardial infarction, with an underlying cause of congestive 
heart failure, and another significant condition that 
contributed to his death being lung cancer.

The Veteran was service connected during his lifetime for 
moderate wound of muscle group III, left shoulder, evaluated 
as 20 percent disabling; peptic ulcer disease, evaluated as 
10 percent disabling; and chronic traumatic arthritis of the 
left third toe, evaluated as 10 percent disabling.  The Board 
notes that during his lifetime, the Veteran was denied 
service connection for heart problems, including carotid 
artery disease.  See May 1998 rating decision, September 1999 
Board decision, and June 2001 rating decision. 

The evidence pertaining to his death includes VA treatment 
records for showing his increasing heart malady in the months 
preceding his November 2006 death.  Again, the death 
certificate shows that he died from a myocardial infarction.
The few available service treatment records do not show in-
service treatment for any symptom related to heart disease.  
The April 1944 induction examination is completely negative 
for any references to any kind of heart disease.  A December 
1948 post-service VA examination report makes no mention of 
symptoms related to the heart.  In fact, the earliest 
indication of heart disease is found in an October 2000 
discharge summary from the Little Rock VA Medical Center, 
which indicates that the Veteran's medical history included a 
1979 bypass procedure.  That is the earliest mention of heart 
disease, and the Board notes that this was more than thirty 
years following the Veteran's discharge from service.  No 
post service record contains any medical evidence linking the 
Veteran's heart disease to service. 

The Veteran's fatal myocardial infarction and underlying 
congestive heart failure may not be presumed to be service 
connected under 38 C.F.R. § 3.309(c), because there is no 
evidence to show that the Veteran was a POW during his active 
service.  The Board appreciates the Appellant's belief that 
the Veteran was captured by enemy forces during his active 
service.  See hearing transcript at page 8.  The RO, however, 
searched the POW registry and the available service treatment 
records and found no evidence that this Veteran was a POW.  
See January 2007 PIES report and March 2007 notation on the 
"Partial Records" printout from the National Archives.  The 
claims folder is simply devoid of evidence showing that the 
Veteran was a POW.  As such, presumptive service connection 
for the cause of his death is not warranted.

The Board notes that the Appellant alternatively contends 
that the Veteran suffered from post-traumatic stress disorder 
resulting from his war experiences, and that the 
psychological problem is what caused his fatal heart disease.  
His DD 214 reflects that he received a Purple Heart, so a 
stressor is proven.  However, the many years of medical 
evidence for the Veteran was reviewed very carefully, and 
there is no indication whatsoever of treatment or a notation 
of symptoms of any psychological disorder at any time during 
or after the Veteran's service.  While the Board sympathizes 
with the Appellant's loss, and appreciates her belief that 
the Veteran had PTSD and that it caused the fatal heart 
disease, she is not qualified to make such a determination.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis or medical causation. See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

In short, there is simply no medical evidence of record 
supporting a causal connection between the Veteran's period 
of service and his death many years later. The competent 
evidence of record fails to provide any support for the 
conclusion that the Veteran's death from a myocardial 
infarction was due to his active military service or related 
to any of his service-connected disabilities.  There is also 
no basis upon which to grant service connection on a 
presumptive basis, because there is no evidence to show the 
Veteran's status as a POW. Accordingly, the Board finds that 
the preponderance of the evidence is against a favorable 
decision for the appellant's claim. The Board has considered 
the doctrine of giving the benefit of the doubt to the 
appellant, under 38 C.F.R. § 3.102, but it does not find that 
the evidence is of such approximate balance as to warrant its 
application.

Duties to Notify and Assist 
VA has a duty to notify and assist the appellant in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Appellant and her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008).  Proper notice from VA must inform the Appellant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the Appellant is expected to provide. 
38 C.F.R. § 3.159(b)(1) (2008).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the appellant was properly notified by correspondence 
dated in December 2006.  The letter provided to the Appellant 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  She was 
notified of the need to give VA any evidence pertaining to 
her claim.  Furthermore, her contentions reflect an awareness 
of the particular requirements to substantiate a claim for 
dependency and indemnity compensation (the benefit awarded 
when service connection for the cause of death is 
established) based on a service-connected or nonservice-
connected condition, as required by the holding in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The appellant has not 
claimed that VA has failed to comply with the notice 
requirements and the Board finds that the duty has been fully 
satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 38 C.F.R. § 3.159(c), (d) (2008).  Here, the 
Appellant's statements, and the Veteran's private and VA 
treatment records have been associated with the claims 
folder.  Some of the veteran's service medical records are 
contained in his claims file, and any additional records 
which may have existed are unavailable as they would have 
been destroyed in the 1973 National Personnel Record Center 
fire in St. Louis, Missouri. See January 2007 PIES response.  
In addition, the NPRC reported in January 2007 that the type 
of information requested could not be reconstructed.  Because 
the Veteran's service medical records may have been 
destroyed, VA has a heightened duty to consider the 
applicability of the benefit of the doubt, to assist the 
Appellant in developing the claim, and to evaluate and 
discuss the evidence favorable to her. See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA has met his heightened 
duty by obtaining all available treatment records of the 
Veteran, and by searching, to no avail, the POW database in 
an attempt to confirm the Veteran's POW status.  Such a 
search yielded no positive results.  

The Appellant has not notified VA of any additional available 
relevant records with regard to her claim.  VA has done 
everything reasonably possible to assist the Appellant.  A 
remand for further development of this claim would serve no 
useful purpose.  VA has satisfied its duty to assist the 
Appellant and further development is not warranted.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


